Case: 21-50212     Document: 00516129956         Page: 1     Date Filed: 12/14/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-50212                        December 14, 2021
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Aaron Christopher Pleasant,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-264-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Aaron Christopher Pleasant, federal prisoner # 43711-480, appeals the
   denial of his motion for compassionate release in accordance with the
   provisions of 18 U.S.C. § 3582(c)(1)(A).




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50212      Document: 00516129956          Page: 2   Date Filed: 12/14/2021




                                    No. 21-50212


          Review of the denial of a prisoner’s § 3582(c)(1)(A) motion is for
   abuse of discretion. See United States v. Cooper, 996 F.3d 283, 286 (5th Cir.
   2021). The district court abuses its discretion when “it bases its decision on
   an error of law or a clearly erroneous assessment of the evidence.” Id. A
   district court may reduce the defendant’s term of imprisonment, after
   considering the applicable factors set out in 18 U.S.C. § 3553(a), if the court
   finds that “extraordinary and compelling reasons warrant such a reduction,”
   and “that such a reduction is consistent with applicable policy statements
   issued by the Sentencing Commission.”             § 3582(c)(1)(A).     Section
   3582(c)(1)(A), as amended by the First Step Act of 2018, permits motions to
   be filed directly by a prisoner. See United States v. Chambliss, 948 F.3d 691,
   692-93 & n.1 (5th Cir. 2020).
          When addressing a prisoner-filed motion, district courts must
   consider the extraordinary circumstances requirement of § 3582(c)(1)(A)(i),
   as well as the § 3553(a) factors, which include the nature and circumstances
   of the offense, the history and characteristics of the defendant, and the need
   for the sentence to reflect the severity of the crime, to encourage respect for
   the law, to impose a just punishment, to discourage criminal behavior, and to
   protect the public. See United States v. Shkambi, 993 F.3d 388, 393 (5th Cir.
   2021); Chambliss, 948 F.3d at 693 & n.3; § 3553(a).
          Relying on Shkambi, Pleasant argues that the district court abused its
   discretion by denying the motion based on the guidance set forth in U.S.S.G.
   § 1B1.13 and by failing to give appropriate consideration to his contention
   that he is not a danger to the community. In Shkambi, we held that “neither
   the policy statement [in § 1B1.13] nor the commentary to it binds a district
   court addressing a prisoner’s own motion under § 3582.” Id. at 393. Here,
   however, the district court did not abuse its discretion in considering “the
   applicable policy statements issued by the Sentencing Commission” because
   the denial was also based on an assessment of the § 3553(a) factors, which the



                                         2
Case: 21-50212     Document: 00516129956          Page: 3   Date Filed: 12/14/2021




                                   No. 21-50212


   Government had argued as an additional basis for denying the motion. See
   Chambliss, 948 F.3d at 693-94; Cooper, 996 F.3d at 288-890.
         Accordingly, the judgment of the district court is AFFIRMED.




                                        3